DETAILED ACTION
	The following is a response to the amendment filed 8/5/2021 which has been entered.
Response to Amendment
	Claims 1, 5-10 and 12 are pending in the application. Claims 2-4 and 11 are cancelled.
	-The specification objection has been withdrawn due to applicant amending the specification and abstract accordingly.
	-The claim objection has been withdrawn due to applicant cancelling claim 4 and amending claim 12 accordingly.
	-The 112(b) rejection has been withdrawn due to applicant amending claims 1 and 7 accordingly.
	-The 102 and 103 rejections have been withdrawn due to applicant amending claim 1 with limitations not disclosed by the prior art of record used in the rejections as presently recited.
Response to Arguments
Applicant’s arguments with respect to the DT’504 art lacking the first and second drives providing an aggregate drive at the output of the differential coupling have been fully considered and are persuasive.  
	Applicant’s arguments with respect to the DE’823 art lacking a select speed mechanism having a plurality of selectable geared connections based on what the examiner in the non-final office action considered the select mechanism (shift collar at gearing as shown in Figure 1) has been acknowledged. DE does disclose that the 
	As to modifying the DT and DE arts for a 103 rejection based on the amendment, being that DT uses clutches 15 and 16 to alternate output to the select mechanism within gearbox 11, modifying DT with an additional adjustable belt (as shown in DE and other cited arts) would still not provide an aggregate drive to the differential coupling as recited. Further, reconstruction of the DE (and other cited arts) transmission system would need to be accomplished to have a select mechanism as shown in DT modified to the transmission system in DE as well as teach away from the DE art using the entire transmission system as a select mechanism.

Allowable Subject Matter
Claims 1, 5-10 and 12 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 
The application has been amended as follows: 
-In claim 1, last line, “engine” has been changed to “prime mover” to avoid lack of antecedent basis of the limitation in the claim and based on “an engine” being introduced in claim 7 (which depends from claim 1) which would raise a coverage of scope indefiniteness via 112(b).
-In claim 1, last line, “rear” has been changed to “driven” to avoid lack of antecedent basis of the limitation in the claim and based on “a rear axle” being introduced in claim 8 (which depends from claim 7) which would raise a coverage of scope indefiniteness via 112(b).

The following is an examiner’s statement of reasons for allowance: the prior art of record doesn’t disclose or render obvious a motivation to provide for:
-a belt drive transmission system having an input shaft to be driven by a prime mover of a vehicle; a first belt drive having an input and an output and driven in a first direction by the input shaft and having an adjustable input and output ratio; a second belt drive having an input and an output and driven by the input shaft in a second direction opposite to the first direction and having an adjustable input and output ratio; and a differential coupling having an output connected to a driven axle of the vehicle, the coupling driven by the outputs of the first and second belt drives to provide an aggregate drive at the output of the coupling, wherein the output of the coupling can be varied by adjusting the input and output ratio of the first and second belt drives, the output of the belt drive transmission provided as input to the mechanism and the output of the mechanism connected to the driven axle, and wherein the mechanism has a plurality of selectable geared connections arranged to provide a variety of speed ranges in the transmission path between the prime mover and the driven axle and in combination with the limitations as written in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
-Parraga Garcia 5445580 shows that it is well known in the art to use first and second belt drives wherein the output of the drives is an input to a select mechanism as shown in figures 5 and 6, however Garcia lacks the differential coupling structure and function as recited in claim 1.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TISHA D LEWIS whose telephone number is (571)272-7093.  The examiner can normally be reached on Monday through Friday; 8:00am to 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Tdl
/TISHA D LEWIS/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        August 27, 2021